DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group II, claims 13-18 in the reply filed on 1/03/2022 is acknowledged.
Claims 1-12 and 19-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.


Claim Interpretation
The elected claims for examination on the merits are drawn to systems for concentrating and recovering solvent from an elution solution.  See MPEP 2114.II and MPEP 2115; the intended use of a device or system, and the material worked upon by a device or system, are not accorded patentable weight in device or system claims unless such limitations differentiate the structure required by the claimed device or system.
In the instant claimed invention, the structural elements required include first and second vessels (and potentially a third vessel), a contactor containing an ion exchange resin, a plurality of housings with plurality of semi-permeable membranes arranged in series and/or parallel, and potentially a solids separation unit.  Examiner notes that the claims do not explicitly require any particular connection between any of the structural elements in the claims.  However, given the stated intended use of the vessels (one intended to contain a regeneration solution, and another intended to contain an elution solution which is formed from regeneration of the ion exchange resin in the contactor), it is 


Information Disclosure Statement
The information disclosure statement filed 6/11/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.
Those foreign patents listed for which a copy has not been provided have not been considered unless otherwise cited by examiner in this action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rawson et al (US 7,132,052 B2).
With respect to claims 13 and 16, Rawson teaches systems for purifying spent brine from water softeners [Abs] with an embodiments [Fig. 2] which includes a first vessel (58) which is capable of containing an elution solution from a contactor vessel containing an ion exchange resin (54) which itself may receive fluid from a second vessel (52) i.e. a concentrated regeneration solution.  Further provided is a third vessel (70) which is capable of containing a solution which may be considered a regeneration solution (i.e. low salinity water or purified water, as RO permeate, used for dilution of the elution solution and therefore constituting a portion of the regeneration solution upon reuse) [Col. 2 lines 31-55].

    PNG
    media_image1.png
    823
    597
    media_image1.png
    Greyscale

See the claim interpretation discussion above.  Limitations directed to the intended use of the claimed device or the material worked upon by the claimed device do not distinguish over the claimed structure, except to require a particular fluid connection between the vessels which is present in the system taught by Rawson e.g. the embodiment of Fig. 2 below.
a plurality of housings with a plurality of semi-permeable membranes may be provided for softening of the elution solution e.g. a nanofiltration membrane (66) and RO membrane (78) [Col. 3 line 65-Col. 4 line 22].
As such, given the broadest reasonable interpretation, the system taught by Rawson anticipates the invention of claims 13 and 16.
With respect to claims 14 and 17, as above the material worked upon is not accorded patentable weight except to the extent that it limits the structure of the device, and the system taught by Rawson would be capable of adjusting osmotic pressure (if such change does not occur inherently due to ion exchange during the regeneration process) because it provides for dilution of the concentrated regeneration solution via makeup water at least i.e. at vessel (52).
With respect to claims 15 and 18, as above Rawson teaches both NF and RO membranes which satisfy the claim requirements of a solids separation unit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rawson et al in view of Applicant’s Admitted Prior Art (AAPA).
This is presented as an alternative rejection to the anticipation rejection over Rawson, presented above.  Regardless of the capability of Rawson, applicant’s admitted prior art [Fig. 2, pgs. 2-3 of the specification] teaches that regenerant for an ion exchange system may be provided in a concentrated form (80) and forming a first solution (150) e.g. in a first vessel (130), and then suitably diluted to reach an operational value through addition of regeneration solvent (120) in a second vessel (160).  This allows the use of solid salt to generate the regeneration solution, and then subsequent tuning of the concentration to a desired level.  As such, providing separate vessels (i.e. second and third vessels) in Rawson’s taught system would have been obvious i.e. to allow for control of regenerant concentration, and would clearly ensure that the system is capable of providing a concentrated regeneration solution with a higher osmotic pressure than the elution solution (because the elution solution is derived from the dilution regeneration solution, not the concentrated regeneration solution).
See also MPEP 2143 I.B; a simple substitution of one known regeneration solution makeup arrangement (i.e. number of vessels, and makeup/dilution capabilities) would represent an obvious engineering choice for one of ordinary skill in the art, providing the known functions and providing predictable results to one of ordinary skill in the art.
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rawson et al in view of Jessen et al (US 8,585,906 B2).

However, Jessen teaches a similar system for regeneration of ion exchange and recovery of the spent solution [Abs] and teaches that the system may further provide for backwashing of the ion exchange resin to better prepare the resin for regeneration [Col. 10 lines 24-30] and teaches that a solids separation unit in the form of e.g. a bag filter or MF or NF membrane, among other filters, may be employed to clean the backwash water before backwashing [Col. 11 lines 47-53].
It would have been obvious to one of ordinary skill in the art to modify Rawson’s taught system to include a backwash capability and, when providing such capability, to provide an additional filter as a solids separation unit to clean the backwash water before use, to provide additional cleaning of the ion exchange resin to better prepare it for regeneration as suggested by Jessen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777